 306DECISIONSOF NATIONAL LABORRELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL, if requested to do so by Local 223, of the International Ladies'Garment Workers' Union, sign and execute forthwith a collective-bargainingcontract with Local 223 incorporating the terms of our previous agreement.If no such request is made, WE WILL, upon request,, bargain collectivelywith Local 223 of the International Ladies' Garment Workers' Union, as theexclusive representative of our employees in the following appropriate unit withrespect to rates of pay, wages, hours of employment, and other terms andconditions of employment, and, if an agreement is reached, embody suchagreement in a signed contract.The appropriate unit is:All production employees at the Waterbury plant, exclusive of officeclerical employees, maintenance employees, professional employees, ship-ping employees, order pickers, factory clerical employees, guards, and allsupervisors as defined in Section 2(11) of the Act.WE WILL NOT by refusing to bargain with the collective-bargaining repre-sentative of, our employees, by repudiating agreements reached in collectivebargaining, or by refusing to sign or execute collective-bargaining contracts onwhich agreement has been reached, by engaging in threats of reprisal in em-ployment, or threats to close or to move the plant, or promises of benefit, orby making unilateral changes in employment conditions without consulting thecollective-bargaining representative, or in any other manner interfere with',restrain, or coerce our employees in the exercise of their right to self-organization,to form labor organizations, to join or assist Local 223 of the InternationalLadies' Garment Workers' Union, or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engage inother concerted activities for the purposes of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act, or to refrainfrom any and all such activities.All our employees are free to become or remain, or to refrain from becomingor remaining, members of Local 223 of the International Ladies' Garment Workers'Union, or any labor organization of their own choice, or to designate such labororganization. as their collective-bargaining representative.WATERTOWN UNDERGARMENT CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by. any other material.Savoy Laundry, Inc.andFood,Beverage and Express DriversLocal Union No. 145, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Case No.2-CA-8082.May 24, 1962DECISION AND ORDEROn February 7, 1962, Trial Examiner Ramey Donovan issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and is engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and137 NLRB No. 21., SAVOY LAUNDRY, INC,307take certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent and the General Counselfiled exceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and the briefs, and the entire record in thecase, and hereby adopts the findings,' conclusions, and recommenda-tions of the Trial Examiner with the following modifications.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Savoy Laundry,Inc., Stratford, Connecticut, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in Food, Beverage and ExpressDrivers Local Union No. 145, International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of America, or in anyother labor organziation of its employees, by discharging or in anyother manner discriminating in regard to their hire or tenure of em-ployment or any term or condition of employment.(b)Granting wage increases to its employees in order to under-mine the Union's authority and the rights of the employees to bar-gain through an exclusive bargaining agent.(c)Refusing to bargain collectively with the above-mentionedUnion as the exclusive representative of all the employees in the fol-lowing appropriate unit :All production and maintenance employees at Respondent's Strat-ford, Connecticut, plant, excluding office clerical employees, profes-(a)We find meritin the exception of theGeneral Counsel to the finding of the TrialExaminer that 21 employees were discharged.The record shows that the complaint wasamended at the hearing to include the name of Alice Robinson and to allege that 22 em-ployeeswere discriminatorily dischargedAs theTrial Examinerhas found that theRespondent terminated the employees named in the complaint,and his failure to includethe name of Alice Robinson is an inadvertent omission,we shall include the name of Alice,Robinson in our Order.(b)Also,the General Counsel excepted to the Trial Examiner's failure to indicate onethe chart in the Intermediate Report that Agnes Fields signed a union card,was on strike—and was dischargedWe correctthe omission(c)TheGeneral Counsel exceptedto theTrial Examiner's failure to include in theRecommended Order any requirement that Respondent cease and desist from granting uni-lateralwage increases.As therecord supports a finding that the Respondent violatedSection 8(a) (5) of theAct bygranting unilateral wage increases,we so find and shallinclude an appropriate cease-and-desist order 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDsional employees,watchmen, guards,drivers, and supervisors as de-fined in the Act.(d) In any other manner interfering with, restraining,or coercingits employees in the exercise of the right of self-organization,to formlabor organizations,to bargain collectively through representatives oftheir own choosing,and to engage in any other concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any and all such activities,except as author-ized in Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Take reasonable and businesslike steps to resume its wholesaleshirt operations on a scale comparable or equivalent to such opera-tions as conducted by Respondent in the period prior to February 20,1961.(b)Offer reinstatement to their former or substantially equivalentjobs, as available,to the following employees:Lucille WrightMargaret SimpsonHattie DawsonEaster Mae ByrdElaine AndersonAliceRobinsonJessie BanksHattie MooreAgnes FieldsNazie Ree BoboLola SandersLola RodriguezEliza WrightAnna BarnesBettyLou ThigpenSherry TuttSarah Fernandesand make them whole for any loss of pay suffered by reason of thediscrimination against them,from the date of their discharge onFebruary 23 or 24, 1961,to the date of the offer of reinstatement oruntil such time as each secures, or did secure, substantially equivalentemployment with another employer,less any intermediate earnings.(c)Create a preferential hiring list containing the names of anyemployees above-named for whom there are not sufficient job openingsand, as job openings occur thereafter,offer reinstatement to said em-ployees to their former or substantially equivalent jobs.The Re-spondent shall notify the Union and the listed employees of theestablishment of such list.(d)Make whole Bertha Jones, Rosetta Madison, Elsie Rucker,DorothyTeasley, and EthelWhitley forany lossof pay suffered byreason of the discrimination against them,from the date of theirdischargeon February 23 or 24, 1961,to the date of their reinstate-ment, less any intermediate earnings.(e)Bargain collectively,upon request, with Food, Beverage andExpress Drivers Local Union No. 145, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America, asexclusive bargaining representative of its employees,and, if under- SAVOY LAUNDRY, INC.309standing be reached, embody such understanding in a signedagreement.(f)Preserve and, upon request, make available to the Board and itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to determine the amounts of backpay dueunder the terms of this Order.(g)Post at its Stratford, Connecticut, plant, copies of the noticeattached hereto marked "Appendix." 2Copies of said notice, to befurnished by the Regional Director for the Second Region, shall,after being duly signed by Respondent's representative, be postedimmediately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken to insure that said notices are not altered, defaced, orcovered by any other material.Mail copies of said notices, signed byRespondent's representative, immediately upon receipt thereof to theUnion and to each of the listed employees.(h)Notify the Regional Director for the Second Region, in writ-ing,within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the Board reserves to itself the rightto modify the backpay and reinstatement provisions of this Order, ifmade necessary by circumstances not now apparent.2In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thevoids "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order"APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in Food, Beverage andExpress Drivers Local Union No. 145, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica, or in any other labor organization of our employees, by dis-charging or discriminating against them in regard to their hireand tenure of employment.WE WILL NOT grant unilateral changes in wages of our employ-ees without consulating and bargaining in advance with the fore-going labor organization.WE WILL NOT in any other manner interfere with, restrain, or co-erce our employees in the exercise of the right of self-organization, 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDto form labor organizations, to join or assist the above-namedUnion, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargainingor other mutual aid or protection as guaranteed in Section 7 ofthe Act, or to refrain from any and all such activities, except asauthorized in Section 8(a) (3) of the Act.WE WILL take reasonable and businesslike steps to resume ourwholesale shirt operations on a scale equivalent or comparable tosuch operation prior to February 20, 1961.WE WILL offer reinstatement to their former or equivalent jobsas available to the following employees :LucilleWrightSarah FernandesAgnes FieldsMargaret SimpsonHattie DawsonSherry TuftElaine AndersonEaster Mae ByrdJessie BanksHattie MooreAlice RobinsonNazie Ree BoboLola SandersLola RodriguezElizaWrightAnna BarnesBetty Lou ThigpenWE WILL create a preferential hiring list containing the names ofany employees aforenamed for whom there are not sufficient jobopenings and as job openings occur we will offer reinstatement tothese employees to their former or substantially equivalent jobs.WE WILL make whole the above-named employees for anyloss of pay from the date of their discharge on February 23 or 24,1961, to the date of the offer of reinstatement, less any intermedi-ate earnings.WE WILL make whole the following named employees for anyloss of pay from the date of their discharge on February 23 or 24,1961, to the date of their reinstatement, less any intermediateearnings:Bertha JonesDorothy TeasleyRosetta MadisonEthelWhitleyElsie RuckerWE WILL make whole for any loss of pay any employee named inthe fourth preceding paragraph, above, for whom no job openingsare available that are the same or substantially equivalent totheir former jobs and who have not been offered reinstatement, bypaying her a sum of money equal to the amount she would nor-mally have earned as wages from the date of her discharge onFebruary 23 or 24, 1961, until such time as she secures, or didsecure, substantially equivalent employment with another em-ployer, less any intermediate earnings. SAVOY LAUNDRY, INC.311WE WILL bargain, upon request, with Food, Beverage and Ex-press Drivers Local Union No. 145, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America,with respect to the unit consisting of all production and main-tenance employees at our Stratford, Connecticut, plant, excludingoffice clerical employees, professional employees, watchmen,guards, supervisors, and drivers.SAVOY LAUNDRY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board'sRegionalOffice, 745 Fifth Avenue, New York, New York, Telephone NumberPLaza 1-5500, if they have any question concerning this notice or com-pliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed on August 4, 1961, by Food, Beverage and Express DriversLocal Union No. 145, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America,herein called the Union, and upon a complaintissued by the General Counsel of the NationalLaborRelations Board on September29, 1961, a hearing was held before Ramey Donovan the duly designated TrialExaminer,at Stratford,Connecticut,on November 8, 15, 16, and17, 1961.Allparties were represented at the hearing.The complaint alleges that all production and maintenance employees of Respond-ent, employed at its Woodend Road plant in Stratford,Connecticut,exclusive ofoffice clerical employees,professional employees,watchmen,guards, and super-visors, constitute an appropriate bargaining unit and that since January 27, 1961,a majority of employees in said unit have been represented by the Union as theirexclusive bargaining agent.It is alleged that after recognizing the Union as theexclusive bargaining agent of its employees Respondent shut down and discontinueditswholesale shirt laundry operations without prior notice to the Union and termi-nated 22 named employees,5 of whom Respondent subsequently reinstated.Theterminations and refusals to reinstate are alleged to be attributable to the employees'union activities.Further allegations are that on described dates Respondent uni-laterally changed wage rates of various employees in the unit without notice to theUnion.The alleged purpose of the aforedescribed discharges, failure to reinstate,and unilateral changes in wages was to undermine the Union and to destroy itsmajority statusRespondent's conduct is alleged to be violative of Section 8(a)(1),(3),and(5) of the Act.In its answer Respondent denied the aforedescribed allegations in the complaint.Both the General Counsel and the Respondent filed briefs with the Trial Ex-aminer and these have been carefully considered.Upon the entire record, and from my observation of the witnesses,I hereby makethe following:FINDINGS OF FACT AND LEGAL CONCLUSIONS7.THE BUSINESS OF THE RESPONDENTAt all relevantand material times Respondent has maintained its principal officeand place ofbusinessatWoodend Road in Stratford, Connecticut,where it is en-gaged in performing wholesale, retail,and related laundry services.Both in the year1960 and inthe year1961Respondent,in the course of itsbusiness,purchased and causedto be transportedand delivered to its plant, uni- 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDforms, linens, and other goods and materials valued in excess of $50,000 of whichgoods and materials valued in excess of $50,000 were transported and deliveredto its plant in interstate commerce directly from States of the United States otherthan the State in which it is located, and were transported and delivered to it, andreceived from other enterprises, includinginter aliaBuckley Bros., located in theState of Connecticut, each of which other enterprises had received the said goodsand materials in interstate commerce directly from States of the United Statesother than Connecticut.Respondent is and has been at all times material herein an employer engaged incommerce within the meaning of the Act.H. THE LABOR ORGANIZATIONThe Union, aforedescribed, is a labor organization within the meaning of Section2 (5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe Facts1.Savoy'soperationsSavoy is a family corporation whose sole stockholders and officers are the brothersStephen, Rudolph, Orlando and Frank Vazzano.The Vazzano brothers and theirfather,Joseph, constitutethe board of directors.Savoy's operationishoused in aone-story building owned by the Vazzano brothers operatingas theVazzano RealtyCorporation.The recordindicatesthat Savoy has beenin business at least20 years and, inthe period prior to February 20, 1961, Savoy rendered three types of services.Thesewere: a retail household service that involved house-to-house pickup and deliveryof household laundry, including shirts, underwear, and other family laundry thatSavoy washed and finished as required; there was also a wholesale shirt servicewhereby Savoy picked up shirts from drycleaning establishments and hand laundries,such as Chinese laundries, and washed and finished the shirts for these wholesalecustomers.A few of these wholesale shirtaccountswere independent laundryroutemen who had their own customers and who had their shirt work performed bySavoy.Another type of workengaged inby Savoy wasa linensupply servicewherein Savoy supplied sheets, towels, aprons, shirts, and work uniforms to restau-rants,hotels,motels, beauty parlors, barbershops, and factories, delivering theclean itemsof apparel, and picking up soiled items and laundering and finishing thesame.Generally, Savoy owned the articles furnishedto its linenservice customersbut insome instancethe customers owned the articles which Savoy launderedfor them.The Vazzano brothers, aforedescribed, actively manage the entire Savoy operation.Although one brother mayassist inany aspect of the plant operation as the need mayarise,they generally supervise the following types of activities: Stephen manages theoffice (located on the premises) and the paper work entailed in the business and healso functionsas a salesmanfor new accounts; Rudolph testified that he supervisesthe production operation, including the receiving room, where all articles coming tothe plant are received; the washroom, where all articles handled by Savoy arewashed; flat work (e.g, sheets); shirt pressing, wrapping, and sorting; he also super-viseswholesale drivers and retail household drivers; the principal type of produc-tion work that Rudolph supervises relates to shirts; Orlando is also engaged in thesupervision of production as a cosupervisor or assistant to Rudolph; Frank Vazzano,assisted by a driver supervisor,supervisesand directs the linen supply drivers as wellas inventory and routing.Without describing in detail the actual production work at Savoy it can be saidthat the various work that comes to the plant is received in the receiving room and issorted, marked, and recorded by employees; the laundry is placed in receptacles andis taken to the section of the plant known as the washroom where there are fourwashing machines; the laundry is loaded in a washing machine according to weight,there being no specialization of washing machines as to what is washed therein, i.e.,there is no machine that washes only household retail shirts as distinguished from anyother type of laundry; after the laundry is washed it is placed in other machines thatdamp dry it and thereafter it is sorted and assembled for further processing; allshirts are pressed on four pressing machine units which. prior to February 20, 1961,were operated by two three-girl teams of "shirt pressers" and two four-girl teams of"shirt pressers"; wearing apparel, such as underwear and related articles, is pressedon a pressingmachine operated by a "presser"; flat work is ironed on large flat work SAVOY LAUNDRY, INC.313ironers, also known as mangles; uniforms are pressed on pressersoperated by two"coat pressers"; following the various aforedescribed finishing operations, the articlesarewrapped or packaged and are ultimately delivered to customers by Savoy'sdrivers in Savoy trucks.2.UnionorganizingOn January 25, 1961, Margaret Simpson, a shirt presser employee of Savoy,contacted Cleary, secretary-treasurer of the Union, and asked about joining theUnionOn January 27 and 28, a total of 27 employees came to the union officeand signed union authorization cards.One more employee signed a card on February2, 1961.The morning of January 30, 1961, Byrd, a shirt presser employed by Savoy formany years, reported for work about 8 a.m. which was approximately 1 hour laterthan her regular starting time.Over the years Byrd's record for tardiness had beenbad and when she came in late on January 30, Orlando Vazzano told her that shewas discharged for coming in late.' Stephen Vazzano concurred in the discharge.When the other girls saw Byrd crying as she came through the plant to pick up herwork clothes they asked her what had happened. Byrd said she had been dischargedfor coming in late.Considerable commotion ensued among the female employeesand many of them stopped working as they gathered around Byrd, or Orlando andStephen Vazzano.One or both of the Vazzanos told the girls to go back to work orto get out of the plant.When one girl suggested to Stephen Vazzano that the girlswould resume work if he put Byrd back to work, he spoke to Byrd and endeavoredto have her return to work. She refused to do so. Stephen again told the girls to goback to work.He stated that he had gone along with a union before but that hewas not going along with it this time.2 Addressing Hattie Moore, one of the shirtpressers, he told her that she in particular had complained in the past about havingunion dues deducted from her pay but Moore denied that this was so.Within about10 or 15 minutes in the period shortly after 8 a.m., substantially all the employeeswho had signed union cards and who had stopped work left the plant and stoodoutside.Either on that day or the following morning the plant was picketedby employees who had been involved in the incidents of January 30 describedhereinabove.3Having been notified by the employees of the occurrences on January 30, Clearyand Heanue, a business representative of the Union, came to the Savoy plant onJanuary 30They went to the office, identified themselves and a conversation be-tween Cleary and Stephen Vazzano then ensuedAlthough not in exact agreementas to everything that was said, the three participants above referred to did not varysubstantially in their versions of what occurred. I find that Cleary said he repre-sented a majority of the employees and had authorization cards signed by them.Hesaid in substance that he would like to discuss what had occurred on that day (January30)Vazzano replied that there was nothing to discuss and that as far as he wasconcerned the employees who walked out had quit their jobs.Although asked, byCleary, Vazzano refused to name his attorney.The union representatives left afterbeing unsuccessful in discussing matters with Vazzano or in securing the name of anattorney with whom they could discuss the situation.On January 31, 1961, the Union filed an unfair labor practice charge, datedJanuary 30. against Savoy with the Connecticut State Board of Labor Relations, here-inafter called the State Board.The charge alleged that Byrd had been discriminato-rily discharged for union activities and the subsequent events relating to the otheremployees on January 30 were also set forth.On February 3, 1961, the Unionfiled a petition for certification as collective-bargaining agent of the Savoy employeeswith the State Board.The petition was dated February 2. The State Board scheduleda consolidated hearing on the charge and the petition for February 15, 1961.'The events of January 30 were described by employee witnesses Margaret Simpson,Lola Rodriguez,ElizaWright, Easter Byrd, Sarah Fernandes, and by Stephen VazzanoI have synthesized the testimony of the various witnesses as to what was said and doneon January 30, adopting and crediting or rejecting various aspects of testimony2The reference to a priorunionapparently referred to a period some years previouslywhen another union had represented the Savoy employees3More precise information as to the individual employees who had signed cards for theUnion and who participated in the walkout or strike and the employees who did not par-ticipate is set forth at a later point in this report together with other pertinent data asto their subsequent employment history.The January 1961 events are beyond the Section 10(b) period of the August 4, 1961,charge and are referred to herein simply as background and as part of the overall picture. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Collective bargainingAbout February 3, 1961, Cleary received a telephone call from Jacobson whoidentified himself as attorney for Savoy. Jacobson asked what the problem was andCleary told him it was a matter of representation and that he had signed up a majorityof the employees and wanted recognition as bargaining agent. Jacobson said that hewould talk to the Vazzanos and would be in touch with Cleary.Immediately before the State Board hearing, scheduled for February 1S, Jacobsonagain called Cleary. Jacobson said he thought the matter could be straightened outifCleary would meet with him that morning before the hearing.Accordingly, thatmorning Cleary and Heanue and another union business representative met withJacobson and Stephen Vazzano.Cleary testified credibly that at the inception of the February 15 meeting Respond-ent's representatives inquired as to what the Union wanted.Cleary said at that pointhe was interested in having the Union recognized as the bargaining agent for theplant employees.After some discussion of various categories of employees it wasagreed that a card check would be made by Gaspic, an agent of the State Board whowas also the secretary of that agency.Gaspic had entered the meeting sometimeafter it had commenced.Cleary produced the authorization cards that he hadpreviously secured from the employees, together with a list of the names on thecards.The signed cards were checked by Gaspic and Stephen Vazzano against theSavoy payroll and W-2 tax forms.Vazzano conceded the authenticity of the cards 4There was discussion of various categories of employees who worked at Savoy andthe Union stated that it was not interested in the drivers.The four Vazzano brotherswere concededly supervisors and there was also discussion about the possibly super-visory status of a man who worked in the washroom.At the February 15 meeting the Union and Savoy entered into and signed anagreement whereby Savoy recognized the Union as the sole bargaining agent forshirt pressers, feeders, folders, floor workers, mangler operators, and press opera-tors; it was provided that Savoy would not discriminate against employees becauseof union membership or union activities and would negotiate and sign a contractwith the Union retroactive to February 20, 1961, including a union-security clause.Itwas further agreed that all employees would return to work on Monday, Febru-ary 20, and that all employees, hired on or after January 30 to replace regular em-ployees, would be dismissed by February 20 .5By agreement of all concerned the State Board hearing of February 15 was post-poned indefinitely. It was agreed that the picketing cease and this was carried out.A further understanding was that Heanue would accompany the returning employeeson February 20 and advise them that they were returning to their old jobs and thatthey should cooperate with their employer and harbor no resentment.Cleary andStephenVazzano agreed to begin contract negotiations on the following day,February 16.On Thursday and Friday, February 16 and 17, Cleary, Heanue, Jacobson andStephen Vazzano, the latter sometimes accompanied by his brother Orlando, and/orsome other brother, negotiated concerning the terms of a contract.Cleary hadbrought copies of a contract that the Union had with the Zwerdling Baking Com-pany and the parties used their respective copies of this contract as a general modelas to format and customary contract provisionsGoing through the model con-tract article by article the parties agreed on many provisions; some articles of theZwerdling contract were found to be inapplicable to a laundry; other articles weremodified.By the afternoon of February 17 the Union and the Employer were in agreementon substantially all contract terms except direct wages and wages had not as yet beendiscussedAmong the contract provisions that had been discussed and resolved wasthat of seniority. In the Zwerdling contract seniority was on a departmental basis.Cleary testified credibly that during the February 16 and 17 negotiations StephenVazzano opposed departmental seniority, pointing out by way of example that theshirt pressers were difficult to secure and that they could perform practically any'The testimony of Cleary,Gaspic, and Vazzano is in substantial agreement regardingthe February 15 meetingAs we have seen,a walkout or strike had taken place on Tannery 30The strikersremained away from work from that date until February 20 and picketing of the planttook placeBetween January 30 and February 20 Savoy had hired 22 new girls plus1 girl who had worked for Savoy in the pastbut whowas not working in the periodprior to the strike, plus 2 strikers who had returned after January 30One girl who hadsigned a union card on January 27 or 28 had not struck SAVOY LAUNDRY, INC.315job in the plant if necessary; Vazzano said that the Company wanted overall plantseniority so that it could retain its shirt pressers during slack periods by placing themon other work instead of laying them off.Accordingly, the parties had agreed tohave plant rather than departmental seniority. I credit Stephen Vazzano's testimonythat tentative agreement had also been reached during the February 16-17 periodthat Savoy would contribute $2.80 per employee to the union welfare fund, ap-parently depending on the number of days per week that an employee worked 6Toward the close of the February 17 session, Cleary orally submitted the unionwage demands to the Savoy representatives and it was agreed that Savoy would con-sider the demands before the next negotiation meeting that was to commence at noonon the following day, Saturday, February 18.Stephen Vazzano testified that in the evening of February 17 he and his threebrothers met together. Since all the brothers had not fully participated in the negoti-ations with the Union, Stephen stated that he brought them up to date concerningthe negotiations.He referred to commitments made on vacations, welfare fundcontributions, and other matters.He stated that the welfare fund involved 7 centsper hour on the basis of a 40-hour week or a total of $2.80.According to Stephen,he and his brothers then sat down and made a compilation of how many girls pressedshirts, how many checked the shirts, how many sorted and wrapped the shirts, andso forth, and figured out the cost. Stephen testified that the resulting figure showed aloss.After going over the figures the brothers agreed to discontinue their wholesaleshirt service.Stephen testified that for several years he had been advocating thediscontinuance of wholesale shirt operations.At the hearing he was asked at thispoint of his testimony whether at the meeting with his brothers he had also men-tioned what the wage increase demands were that the Union had made that after-noonHe said that he did but went on to state that the cost compilation made byhimself and his brothers was on the basis of "our present [existing] rate of pay. . we didn't take into consideration what the demands were, because at the presentrate of pay, we already figured we were losing money." 7There is a sharp conflict in testimony between the witnesses regarding the Union'swage demands and as to what was said and done at the February 18, Saturday,meeting. The existing rates for the shirt pressers, the largest single classification inthe bargaining unit, was 15 cents per hour and 1 cent a shirt for each girl in thefour-girl pressing units and 20 cents per hour and 1 cent a shirt in the three-girlOn this point I have considered Vazzano's testimony and the third from the last sheetin General Counsel'sExhibit No 9 which is a typewritten insert under article 17 andsome penciled notes of Jacobson on the back of the second from last sheet in the afore-named exhibit7 As we shall see, Savoy terminated 21 employees on February 23 and 24, and 21alleged discrinnnatees are named in the instant complaintThe Union filed a charge withthe State Board on February 24 alleging "lack of good faith after recognition of theUnion,..[and] the discharge of employees.using the above means to circumventthe Union"The State Board held hearings on the January 30 and February 24 chargeson April 28 and May 5,15, and 25, 1981.At theState Board hearings Savoy was repre-sented by Burton Jacobson,Esq , and John Clancy, Esq;Jacobson was a witness forSavoy in the instant hearing and Clancy was counsel,together with Jacob Mandelbaum,EsqThe Trial Examiner has taken official notice of testimony of witnesses at the StateBoard hearings in considering their testimony at the instant hearingAt theinstanthearing the parties specifically agreed to the incorporation into the record of the testi-mony of Stephen Vazzano and Vines, Savoy's regular accountantBoth Stephen Vazzanoand Vines also testified at the instant hearingCleary and Rudolph Vazzano also testifiedat both hearings.Since the entire transcript of hearings before the State Board wasphysically a part of General Counsel'sExhibits Nos 21 and 24,I have referred on occa-sion not only to the testimony of Vines and Stephen Vazzano therein but also to thetestimony of Cleary and Rudolph Vazzano where I believed that they were testifyingaccurately.The portions referred to were with reference to the same subject matters aswere present in the instant hearing and the witnesses' testimony was of the same generaltenor at both hearings,the issues regarding business operations being identicalSuchportions of the witnesses'testimony at the State hearingthat Ihave referred to have notbeen determinative of my findings and conclusions hereinFor the most part,the StateBoard testimony supplied some supplementary informationFor instance,in the instanttranscript I found no statement regarding the weight of a shirt as compared with a sheet.Rudolph Vazzano testified before the State Board regarding the respective weights andI have used his figures thereon. I have made one passing reference to the fact of OrlandoVazzano having testified at the State hearing. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDunits.Employeesin other classifications in the bargainingunit,whowere on anhourly rate, apparentlyreceived$1, $1.05, or $1.15 per hour.Cleary testifiedthat hiswage demands did notinvolve an hourlyrate increasefor the shirt pressersbut didask an increaseof two-thirdsof a centper shirt in the three-girl units andone-halfa cent pershirt in the four-girl units.For the hourly paid employeesCleary states that he asked thatthe ratesbe raised to $1.171/z, $1.27, and $1.47,respectively.During the course of discussions on the wage rates on February 18Cleary testified that the Union droppeditsdemandsand indicated its willingnessto accept one-thirdof a cent increasefor the three-girl shirt units and one-fourthof a centincreasefor the four-girlunits andthat Cleary informed the companyrepresentatives that he wouldrecommendto the employees that they accept a 10-centincreaseacross the board for the hourly paid workers.Cleary states that theCompany offered no increase for the shirtpressersand a 5-cent increase for thehourly employees.He testified that the Company said nothing about going out ofthe wholesale shirtbusinessbut admits that Jacobson did tell him at one point thatif the union demands forwage increaseswere too high his client would close down.8Stephen Vazzano and Jacobson testified that the Union demanded 30 cents perhour and 2 cents a shirt in the three-girl units and 25 cents per hour and 11/2 centsfor the four-girl units,plus increasesin the hourly rates. It is denied that the Unionlowered itsdemands.The companywitnessesalso claim that on February 18 theyinformed Cleary of the Savoy decision to discontinue processing wholesale shirtsbecause Savoy was losing money on this phase of its work.They further assertthat they informed Cleary of theirwillingnessto discuss a contract for the girlswho would not be affected (terminated) by the discontinuance of wholesale shirtwork.According to Vazzano, Jacobson, and D'Amore, the latter being a partnerof Jacobson who was present on February 18, Cleary said he was not interested inbargaining for sucha smallnumber of employees.Admitted by all concerned isthe fact that at the close of the February18 sessionCleary said that the girls whohad gone out on January 30 would report for work on Monday, February 20, pur-suant to the February 15 agreement, previously described in this report.StephenVazzano states, however, that in this connection he told Cleary that on Monday,February 20, Savoy was notifying its wholesale shirt customers that it would nolonger handle such business; he also asserts that he told Cleary that the girls workingon wholesale shirts would be laid off by the end of that week.As a result of my appraisal of the witnesses, and their testimony, I find that theoriginal union wage demands were as described by Jacobson and Vazzano withrespect to the shirt pressers and as described by Cleary regarding the hourly workers.The Union's strength was principally among the shirt pressers and as a matter ofbargaining technique, if nothingmore, I am unconvincedthatCleary's originaldemands for the shirt pressers were as modest as he testified.However, I alsofind that when confronted with the Company's refusal to offer any increase for theshirt pressers, the Union did lower its demands and that the figures testified to byCleary were proposed by the Union. I also find that Savoy, having determinedprior to the February18 sessionthat it would discontinue its wholesale shirt busi-ness, informed Cleary of this decision on February 18.There was little, if any-thing, to be gained by not informing the Union of this decision.As a matter offact, if there was any possibility that Savoy would continueits entirewholesale shirtoperation it would apparently be on the basis of no-wage increase for the shirtpressers.In this regard the strongest cudgel of bargaining that the Company coulduse would be to advise the Union that it was contemplating the closing of its whole-sale shirt service.On the other hand, if the decision to discontinue substantiallyallwholesale shirt work was firmed up prior to the meeting, about the only reasonfor concealment in such circumstances would normally be the employer's fear of animmediate strike which would affect the employer prior to the target date for closing.Such a fear was nonexistent in the instantcase sincethe union employees had beenon strikesinceJanuary 30 and the Employer thereafter had operated with non-strikers and replacements and was prepared to continue to so operate until it dis-continued the wholesale shirt work.Also, in view of the fact that the Unionultimately reduced its demands for the shirt pressers to one-third of a centincrease8At the State Board hearing Cleary was asked by counsel for the Union whether therewas "anv discussion concerning the closing down of the shirt business by this Company "He replied: "NoOther than Mr Jacobson saying to me that if the price is too highthese people would close down."He also testified, "I told what the hourly pav work-ers wanted . . the shirt girls asked for 6 cents per shirt . . . and, of course, this wasjust completely out of the question and this was where the discussion took place aboutgoing out of the shirt business. . . . SAVOY LAUNDRY, INC.317for the girls in one group of units and one-fourth of a cent increase in the othergroup of units, it is apparent that the Company had shown some rather potentbargaining cards on February 17. I believe that the retreat on the Union's part wasattributable to the fact that the Company had stated its decision regarding discon-tinuing wholesale shirts and the terminations of shirt pressers entailed thereby.In connection with the foregoing, I view the Union's reference on February 17, tohaving the strikers report for work on February 20, as due to the fact that (1) theCompany, on February 15, had agreed in writing to do so; (2) there was nothingto be lost by having the girls rehired; and (3) there was always some possibility thatthe Company would not carry through with the announced shutdown, particularlyafter its regular employees had returned to work.From Savoy's standpoint alsothere was nothing detrimental in rehiring the girls for a few days since it couldperform its work as well or better with them than with those new employees hiredduring the strike; and Savoy had previously committed itself to do so.4.The terminationsAll the employees who had gone on strike on January 30 reported back to workon Monday morning, Februar""20.They wereaccompaniedby UnionBusinessRepresentative Heanue9As agreed,Savoy, on February20, discharged the replace-ments who had been hired during the strike and the strikers resumed their formerwork tasks on that same day. From no source did the returned employees hearanything about an impending shutdown of the wholesale shirt service.On Febru-ary 20 and 21, Savoy instructed its drivers to inform thevarious drycleaners, handlaundries,and other wholesale shirt customers that Savoy was discontinuing whole-sale shirt operations and that the customers should take their work elsewhere.Thisinstruction was carriedout.Savoydid not solicit or secure wholesale shirt workthereafter.However, Savoy continued to do the wholesaleshirtwork for AvonCleaners, an establishment not located on Savoy's premises but which was ownedby Vazzano brothers.Stephen Vazzano also stated that Savoy continued to dowholesale shirts for Superior Cleaners and SanitaryCleaners, bothorganizationsbeing ownedby oneindividual who also ownedtwo othersimilar establishments.According to Stephen,the reasonwhy Savoycontinued to do wholesale shirts forthe Superior complex was because of the flatwork it secured from the same source,"-we felt that we should do his wholesale shirts because of the flatwork "On February23 and24, Thursdayand Friday,Savoy terminated the 21 femaleemployees named in the complaint.Their termination slips read,"Closing whole-sale shirt department-lack of work."When Rodriguez,an employee of Savoy for48 years, received her termination paper she said, "God forgive Steve. . . ."Frank Vazzano then took Rodriguez aside and,according to Rodriguez'uncon-troverted and credible testimony, said,"Lola, believe me, we like all you girls, butyou all just had the wrong union,that union is for truckdrivers,not for laundry."When Cleary learned that the employees had been terminated he endeavored, with-out success,to contact Jacobson, Savoy's attorney.The efforts to reach Jacobsonby telephone continued over a period of days but contact was not made.10As wehave seen the Union filed an additional charge with the State Board, datedFebruary 24.The next contact between the parties was brought about as a result of a telephonecall to ClearyinMay 1961, from a Teamster Union representativeinNew YorkCity.By this meansAttorneyMandelbaum of New York was introducedto Cleary,Cleary metwith Mandelbaum and Attorney Kenny on June 7.11Mandelbaum saidthat he would see to it that the Union secured a contract covering not only the plantemployees but also the drivers.At Mandelbaum's request Cleary acquiesced in apostponement of the then current State Board hearings on the Union's charges.Theparties met again on June 13.Mandelbaum's concrete offer was a 5-cent raise for9 One employee, Golumbaski, who had signed a union card, had not gone on strikeTwoothersigners,Butler and Dawson, engaged in the January 30 strike but returned to workbefore February 20.10Without being able to fix the time other than the fact that it apparently occurredsometime between February and April 28, 1961, the latter being the date of the first StateBoard hearing, Jacobson said that Cleary did speak to him on the telephoneWhen Clearyasked for further discussions on the labor problem Jacobson states that he told Clearythat one of the Vazzanos was in Florida and since the brothers always acted in concert, itwas not feasible to meet.11Clancy and Kenny, a Bridgeport law firm, was representing Savoy in the State Boardhearings, apparently in conjunction with JacobsonBy June 1961 and in the instant hear-ing Savoy was represented by Mandelbaum and by Clancyand Kenny. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe hourly employees,and he showed Cleary some wage rates for drivers in a NewYork contract.Cleary rejected the 5-cent proposal,saying that this was the sameproposal previously made by Savoy;he commented that the drivers'rates in thecontract produced by Mandelbaum were below the Bridgeport rates and Clearysaid he had a contract in Bridgeport with a "favored nations" clause.Mandelbaumstated that if the Union rejected his offer he would bring the labor dispute beforethe National Labor Relations Board and would defeat the Union in that forumThereafter Savoy moved the State Board to dismiss the union charges because oflack of jurisdiction.Eventually,the Union filed the instant charge with the NationalLabor Relations Board on August 4, 1961.5.Analysis and conclusionary findingsa.Unit and majorityIn conjunction with the question of appropriate bargaining unit and majority,aswell as with regard to alleged discriminatory terminations and alleged refusalto bargain,it is appropriate to view the personnel complement of Savoy on January 30toFebruary 23, 1961.On the following list, the striker replacements hiredafter January 30 were not included since they were all discharged on February 20and were not in Savoy's employ on February 23 and 24 when the 21 employeesnamed in the complaint were terminated.12NameDate of hireClassificationWright, F-----------------------------2/19/60_________Shirt presser,U-S-D.Robinson,F---------------------------9/20/60---------Do.Thigpen,F ----------------------------12/15/60________DoFernandez,F--------------------------1944__________-DoByrd, F 13-----------------------------1947___________DoMoore, F------------------------------1/12/59_________DoBobo,F-------------------------------10/9/5__________DoRodriguez,F--------------------------1943___________DoBanks, F------------------------------12/17/56________DoSimpson, F----------------------------5/26/58_________DoBarnes,F-----------------------------1951___________Do.Tutt,F-------------------------------8/10/59---------DoWhitley, F----------------------------10/10/57________DoJones,F-------------------------------11/18/57________DoFields, F-----------------------------9/3/58__________Shirt shakerButler, F------------------------------5/54-----------Shirt wrapper, U-S 14Presutto,F---------------------------1/18/60_________Shirt wrapperTeaskey, F----------------------------12/23/57________Shirt checker, U-S-D.Anderson, F ---------------------------9/19/60_________DoSanders, F---------------------------9/23/59_________DoWright,F-----------------------------10/3/60_________DoG Miles,F--------------------------9/17/56---------Shirt checkerL. Miles,F----------------------------6/10/57_________DoKascal,F ------------------------------5/54-----------Shirt wrapper and folderGolumbaski,F------------------------5/17/60_________Floor girl and coat folder, U 13Madison, F----------------------------1/6/60----------Floor girl, U-S-D.Rucker, F-----------------------------5/13/57_________DoWallace,F----------------------------12/15/58________Wearing apparel presser, U-SBailey,F-----------------------------4/27/59_________Folder-ironer, U-S.Garcia,F-----------------------------7/15/56_________Do.i2The Trial Examiner has used the following symbols on the list of employees, Lastnames ire used except when more than one employee bears the same name ; "Al" and "F"after each name denotes male or female,respectively;"U" denotes signer of union cai don January 27 or 28;"S" denotes a January 30 to February 19 striker, absence of oneor both symbols indicates a nonunion employee and/or a nonstriker,"D" indicates anemployee discharged on February 23 or 24 ; absence of this symbol indicates an employeewho was not discharged13This employee was dischai ged for cause on January 30 ; she was offered i einstatonienta short time thereafter on the same date but refused to return to work at^that time andwas apparently a striker14This employee returned to work during the strike and was not discharged.15This employee did not strike ; she was not discharged on February 23 or 24. SAVOY LAUNDRY, INC.319NameDate of hireClassificationLong, F-------------------------------5/17/56_________Folder-ironer, U-S.B Vazzano, F 16-----------------------9/53----------OfficeParnoff, F-----------------------------1955___________Mender and floor girlIlagan, M -----------------------------1942___________DriverCaputo, M ----------------------------5/19/54---------DoGolumbaski, M_______________________3/19/56 _________DoIIanlon--------------------------------12/10/58-_______DoEdwards, M---------------------------7/22/60_________Driver-supervisorRenzo, M-----------------------------1/16/61_________DriverDiaz, M -------------------------------5/14/54_________Coat presser.Copeland, M--------------------------5/60 ------------DoA Poremba, M_______________________6/12/54_________WashroomJ Poremba, M________________________1939___________DoRamoh, M----------------------------1/7/57__________DoZihala,M -----------------------------9/19/60_________DoGiardini,M--------------------------3/28/60_________DoBarr, F--------------------------------1946___________Floor girlMcCarthy, F--------------------------9/8/60_-_______DoDawson, F---------------------------12/6/60_________Floor girl, U-S-D 17Pettway, F----------------------------1/17/61_________Floor girlGulia, F----------------------------------------------Temporary workerR Vazzano, F-----------------------------------------DoOn the basis of the evidence I find the appropriate bargaining unit to be all produc-tion and maintenance employees of Savoy, excluding office clerical employees, pro-fessional employees, watchmen, guards, supervisors, and driversThe Union statedand it was understood and agreed to by Savoy on February 15, 1961, that driverswere not included in the unit.The drivers had evinced no interest in inclusion inthe unit; as contrasted with the inside plant workers, the drivel s spent substantiallyall their time away from the plant; unlike the plant workers the drivers were paidon a commission basis.The drivers were in fact a functionally distinct group.18The production employees were part of an integrated laundry operation performingthe customary functions and duties of laundry workers.Although the Union's peti-tion for certification filed with the State Board enumerated substantially all productionand maintenance employee job classifications except washroom workers, I am per-suaded that the parties understood and agreed that the washroom employees wereincluded in the unit.When the recognition agreement was executed on February 15,1961, it used the unit language that was set forth in the Union's petition.However,Gaspic, agent of the State Board and its secretary, who participated in the February 15conversations between the Union and Savoy, testified without contradiction that theparties discussed and intended to include the washroom employees in the unit.Hestated that once the parties had resolved the question of whether one of the washroommen was or was not a supervisor and had agreed to include him in the unit as a non-supervisor ". . . there was no question of these people [washroom] being includedwithin the unit."Further, 100 percent exactitude in unit description language is nota prerequisite to an otherwise valid request to bargain and minor variations in a unitare not fatal to an otherwise appropriateunit.19Within the purview of the foregoing considerations I find that by January 29, 1961,the Union represented 28 employees in the appropriate unit of 43 employees.20Sincethe strikers were employees on January 30 I find that the Union represented a major-ity of the appropriate unit on that date.However, since January 30 was more than 6months prior to the filing of the charge I consider it unnecessary to make a findingwhether on that date the Union made an appropriate demand for bargaining andwhether Respondent refused to bargain at that time.As of February 15 when Savoyrecognized the Union as the bargainingagent inthe appropriatae unit and the strikerstoThis employee is a sister of the Vazzanos17This employee returned to work during the strike ; she was discharged on February 23 or 241s Bugle Coat, Apron & Linen Service, Inc, et al,132 NLRB 109819United Butchers Abattoir, Inc,123 NLRB 94620 In addition to the inclusions and exclusions discussed above, I have also excluded fromthe unit two temporary employees.Weyerhaeuser Timber Co,81 NLRB 472, 474-475;Augusta ChemicalGo, 124 NLRi3 1021, 1022;W. P. Fuller &Co, 122 NLRB 814, 816. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere prepared to return to work and Savoy had agreed to discharge all replacements,I find that the replacements had been no more than temporary employees; I also findthat the strikers were employees and that the Union represented a majority in theappropriate unit.21The status of the Union as collective-bargaining agent continuedthereafter, including the February 20 to 23 period when the strikers were back atwork.Whether or not Savoy fulfilled its legal obligation to bargain with the Unionis intermeshed with the question of the legality of the discontinuance of the bulk ofthe wholesale shirt operations and the consequent terminations.These matters willnow be considered.b.The discontinuance of the bulk of the wholesale shirt businessItwas Stephen Vazzano's testimony in the instant hearing, as described above,that the four Vazzano brothers made computations on paper on the night of Febru-ary 17 that convinced them that under their prevailing costs of processing wholesaleshirts Savoy was losing money on this aspect of its business; they thereupon either thatnight or the following morning determined to close their wholesale shirt operations.This decision regarding wholesale shirts therefore was made prior to the next meetingwith the Union, scheduled to start at 12 noon on February 18.For some reason, unexplained, Stephen Vazzano when first testifying in the instanthearing regarding the important events of February 17 and 18, made no mentionof Vines, Savoy's accountant for 20 years.The evidence adduced before the StateBoard and Vines' testimony in both hearings convince me that Vines was consultedand met with the Vazzanos on the morning of February 18. At that time he wentover the figures produced by the Vazzanos and concurred in the decision that whole-sale shirt operations were being conducted at a loss and that the operation should bediscontinued 22With a covering letter of March 7, 1961, Vines sent Savoy a two-page cost compila-tion showing a loss on the wholesale shirt operation.23The foregoing constitutedthe documentation of Savoy's contention before the Connecticut State Board of LaborRelations that it had discontinued its wholesale shirt operation and had terminatedemployees because of economic reasons.The reference in Vines' letter to a "time motion study" was explained by Vines atthe State Board hearing.When Vines met with the Vazzanos on the morning ofFebruary 18 they gave him, on pieces of paper, various figures that they had com-piled relating to the wholesale shirts.Vines said that Rudolph Vazzano had figuredout the normal production of the four shirt pressing units and the cost of the opera-tion.Rudolph's testimony at the same hearing indicates that on February 17 he hadused direct labor costs and applied it to the number of employees working on shirtsand their production. In any event, this was the time-motion study that Vines testi-fied he had referred to in his letter.-As we haveseen,one girl who had signed a union card did not strike , two others whohad signed union cards returned to work prior to the end of the strikeAlthough it doesnot necessarily follow that the three foregoing employees had repudiated the Union forcollective-bargaining purposes by reason of their aforedescribed actions (e g , stringentpersonal economic requirements may have prompted an early return to work), the Unionstill represented a majority in the unit if the numberof union adherentswas reducedfrom 28 to 25.23Although not called as a witness by Respondent at the instant hearing (he was calledby the General Counsel), Vines was by no means a hostile witness toward his client, SavoyHe also stated thatas far ashe was aware, he wasstillthe regular accountant of Savoy23 The letter read as follows:Recently you requested me to review cost figures that you prepared relating to theoperations of the wholesale shirt department.As you know, the Company does not maintain cost figures of any of its operations,nor are the costs in any way allocated to departmentsA study of the wholesaleshirt department was mentioned by several of the officers three years ago, and againabout a year and a half ago, but never completed because the officers were com-pelled todo all kindsofwork to complete their production and service schedulesRecently, a time motion study was made of the operations of the wholesale shirtdepartment and the figures which you prepared and which I have examined leads meto feel that a reasonable attempt wasmade to ascertaina true picture of the costsof operating this department.As a resultof this study,and the figuresyou have submitted, I feel that you arejustifiedin discontinuingall furtheroperationsof the wholesaleshirt departmentFurthermore,a continuation under its present status or any expandedmethod wouldonly result in a greater loss. SAVOY LAUNDRY, INC.321The statement in the Vines' letter, that "A study of the wholesale shirt department"had been adverted to by several Savoy officers on two occasions in preceding yearsbut was never completed because the officers were too busy, merits comment.Vines' testimony on this point consisted of saying that two-unnamed Vazzanos "wereunder the impression that there was a loss in earlier years" but another unnamedVazzano favored the continuance of the shirt work "so they postponed it and theysaid they were busy and so on and so forth. ." 24Stephen Vazzano, when testifying on direct examination by Respondent's counselat the instant hearing, undertook to give a complete account of the decision to dis-continue wholesale shirts and the reasons therefor.He described how the Vazzanosmet on February 17 and 18 and how the decision to discontinue the aforementionedoperation was reached.He stated that the decision "was a God send because Ihave been trying to do it for the last three or four years... .Q. You mean amongst your brothers . . . you had been insisting for over aperiod of three or more years?A. Yes, sir.Stephen was later asked:Q. And amongst the remaining co-owners, were there one or more, one ormore or any who subscribed to your thinking?A. No.This witness also testified that on the night of February 17 when the brothers hadcomputed that wholesale shirts were being handled at a loss he remarked to hisbrothers, ". . . you know, every year when I give papa the annual report, he isalways telling us we should make more money . . . maybe this is the answer to hisquestion."In appraising all the foregoing evidence, the witnesses, and the record as a whole,the following observations are in order.The testimony of Vines and his letter ofMarch 7, 1961, written to and quite apparently at the request of his client, Savoy,seeks to convey a picture of the discontinuance of wholesale shirts as a normal busi-ness move. The discontinuance is depicted as having been preceded by a time-motionstudy and a history of an uncompleted cost study dating back 3 or 4 years in aperiod when the owners were at all times sharply divided in opinion as to the desir-ability of continuing wholesale shirts.Rudolph Vazzano, one of the owners, inti-mately close to the entire shirt operation, particularly wholesale shirts, conveys apicture of some 20 years in the business and an absence of anything unusual by wayof concern on his own part or on the part of anyone else about wholesale shirts.This witness, in effect, describes the February 17, 1961, cost computation by himselfand his brothers as coming like a bolt from the blue in its revelation that they hadbeen handling wholesale shirts at a financial loss. Stephen Vazzano's projection isthat he was a lone advocate, over a period of years, for the discontinuance of thewholesale shirts, presumably for economic reasons; his brother coowners were ap-parently unaffected by Stephen's economic arguments until February 17, during thenegotiations with the Union.As I view the evidence, Savoy was a relatively small corporation, family ownedand family managed. Between them the Vazzanos were intimately close to all phasesof the business.This was not a corporate giant with 30 plants scattered throughoutthe country, producing a variety of diversified products with thousands of employees.24At the State Board hearing Stephen Vazzano testified that he (3 years ago and 1i/.,years ago) had mentioned to Vines his "desire" to make a study of "allocation of costs todepartments" but that such a study was never commenced until the night of February 17At the hearing the reason given by Stephen for not making the study at an earlier datewas the fact that the brothers were too busy running the laundry businessRudolph and Orlando Vazzano were the only Vazzanos, except for Stephen, who testifiedat the State Board hearingsOrlando did not testify regarding the February 17 decisionto discontinue wholesale shirts and his testimony makes no reference to any concern orinterest in a study of wholesale shirt costs by Stephen or anyone else in prior yearsRudolph was thoroughly familiar with the entire shirt operation, including, of course,wholesale shirts.In his 20 years in the business lie testified that "we" first discoveredthat we were losing money on wholesale shirts on the night of February 17 when he andhis brothers made the cost computation.Rudolph makesno mentionof any suggestedstudy of wholesale shirt costs by Stephen or himselfor anyone else priorto February 17.Nor does he refer to any position taken by Stephen in the pastregardingthe wholesaleshirt business.649856-63-vol. 137-22 ,322DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn such a large corporation costs and the state of any particular phase of the opera-tions could only be known by means of a detailed and formal system of cost ac-,counting.Savoy's owners, I believe, could and did determine rather readily duringthe many years of Savoy's operation the state of the financial health of the businessStated in its most simple form the financial picture was the gross income minus totalcosts (everything that had to be paid out, including overhead) which would shownet income.As income-tax payers, if for no other reason, Savoy and the Vazzanoswere obviously aware of these facts.However, Respondent contends that since Savoy did not maintain its books on a.cost accounting basis with respect to each type of work that it performed, it did notknow until February 17, 1961, that it was losing money on wholesale shirts. But, ina matter of hours on the evening of February 17, the four brothers with scrap paperand pencil were able to make a computation of the income derived from wholesaleshirts, the costs to Savoy in producing such income, and to conclude that they werelosing money on such shirts.The details as to wholesale shirts was no mystery tothe Vazzanos and with such factual details in mind the computation was one ofelementary arithmetic.Aside from the demonstration afforded by the events of thenight of February 17, the Vazzanos' close familiarity with the details of their busi-ness, including wholesale shirts, is clear when it is borne in mind that the cost ac-counting reports submitted by two accountants, Vines on March 7, 1961, and Col-man on November 7, 1961, were primarily based on figures and information suppliedby the Vazzanos to the accountants in oral conversations as well as upon the 1960income-tax return, rather than upon original records and audits.What the account-ant did was to set up the figures in a somewhat more elaborate and formalized man-ner and to use accountancy formats and terminology.The accuracy of the foregoing conclusion as to the firsthand knowledge of theVazzanos regarding wholesale shirt cost factors is borne out if we refer to some ofthe items on the report of Colman, a certified public accountant 25 Testimony in therecord shows that Vazzanos, on February 17, knew that Savoy processed and soldapproximately 26 14,000 shirts a week and the approximate percentage of wholesaleshirts; they knew the approxmiate percentage of wholesale and retail shirts; they,particularly Rudolph and Stephen, knew the labor picture on wholesale shirts-they knew exactly how many employees pressed the shirts, how many checkers wereemployed, how many washed, and how and what they washed and so forth; theyknew the wage rate of every employee working on the shirts; they could add, multiply,and subtract; in short they knew their wholesale shirt productive labor costs; theyalso knew the salary that each Vazzano was receiving; they knew the salary of theone office employee, their sister, Beatrice; they knew the building rent they werepaying as Savoy to Vazzano Realty, owned by themselves; they were familiar withutility bills and other expenses; they 27 knew how many trucks they had, the number'sColman was not Savoy's regular accountant In fact, he had never performed anywork for Savoy prior to November 1961With regard to the circumstances of his reten-tion by Respondent, Colman was asked, "Isn't it a fact, Air Colman, that you knew thatthe report was being prepared in order to justify the Respondent's contention in this pro-ceeding that it was justified, on economical grounds, in discontinuing the wholesale shirtoperation 9"And lie answered, "I would say, yes",Colman's report will be examined at a later point as to reliability, accuracy, and re-lated factorsBriefly described, it consists of 10 pages, with the following table of con-tents: "Letter of Transmittal , Exhibit A-Condensed statement of income and profit andloss for year ended December 31, 1960-by Divisions ; Exhibit B-Statement of Incomeand profit and loss-wholesale shirt division;Schedule 1-Computation of sales-wholesale shirt division; Schedule 2-Productive labor costs; Schedule 3-Laundry supplycosts..;Schedule 4-Packaging supply costs;Schedule 5-Machinery deprecia-tion ; Schedule 6-Collection, delivery and sales promotion expenses ; Schedule 7-Rentexpense,Schedule 8-Insurance expense, Schedule 9-Salaries, administrative andmaintenance "='4In using the term "approximately" I mean that they, offhand, could not say the exactnumber but had an accurate enough idea of the number subsequently used by theaccountantsn Although all the brothers specialized in one or more particular phases of Savoy'sbusiness, they also had a general knowledge and participated in some degree in all phasesof the business.While certain aspects of the business may not have been known preciselyby each brother, they jointly possessed such knowledgeStephen, moreover, the treasurer,in charge of the office and books and financial affairs, as well as being close to plant pro-duction and personnel, had a thorough overall knowledge of the business, including laborcosts, sales, prices, material, equipment, and overhead SAVOY LAUNDRY, INC.323of drivers, the earnings of the drivers, the routes, the bills for gas and oil, and soforth; they knew they had four shirt pressing machines, four washing machines, flat-work ironers, and so forth; and they knew the cost of the machines and when theywere purchased.Even without the confirmation supplied by what the Vazzanos were able to do byway of computation on the night of February 17, it is apparent that they at all timeshad, almost at their fingertips, all relevant cost data affecting wholesale shirt opera-tions.The February 17 computation, although not produced at the hearing, quiteclearly was not confined to totalingsales incomeand subtracting therefrom onlyproductive labor costs and a few other simple items. Such a computation would showa very substantial profit if we use the figures referred to by the Vazzanos in theirtestimony and used by their accountants in their reports. In fact, the testimonyof the Vazzanos is that their February 17 computation, when originally made and thenmodified on the same night, showed substantial loss figures, both higher than thosesubsequently produced by Vines and Colman.The computation, therefore, wasapparently a fairly sophisticated one with allocations for overhead, depreciation, andso forth.Nor is this surprising.The brothers were businessmen.They had beenin the business about 20 years. Stephen, particularly, as the treasurer, officeman, andfinancial manager, had I believe, a very good knowledge of business costs and every-thing pertaining thereto.There is no basis for assuming that the Vazzanos acquired for the first time onFebruary 17 the aforedescribed information and the pertinent ability for determiningthe financial status of their wholesale shirt operation.With regard to these mattersof information, knowledge, and ability, the situation was the same on February 17as itwas for many years previous.Nor am I persuaded that prior to February 17Savoy was unaware of the profit-and-loss picture of its various operations.Fromits inception Savoy charged a certain price for shirts, another price for towels, otherprices for each of the articles it laundered, including a specific price for a retail shirtand another price (18 cents in 1960-61) for a wholesale shirt.Twenty years agothe prices were not the prices of 1960.During the interval prices were changedfrom time to time.There was a reason why the price of wholesale shirts in 1960was -18 cents and not 17 or 16 or 19 cents. The prices of materials used in thelaundry changed from time to timeCosts of machinery and trucks and utilityrates changed from time to time.Wage increases for employees were given overthe years.Decisions were made about whether a wage increase for employeeswould or should be given this year or that year and whether it should be 2 centsor 3 or 5 or 7 cents. These and many other factors were encountered and dealtwith by Savoy over the years. Savoy could not know what it would charge forvarious services unless it knew its own costs and expenses; why did it charge 18cents for wholesale shirts and not 17 or 19; or charge 25 cents for retail shirts andnot 24 or 26. The same is true of wage rates and wage increases and othermattersThe Vazzanos, as I have previously pointed out, had the pertinent data,information, and the arithmetical ability to compute their income, costs, and overheadand I believe that in running their business, prior to February 17, 1961, they knewthe fiscal picture with regard to wholesale shirts as well as they knew the picture ontheir other services.Moreover, there is the question of what Stephen Vazzano was referring to andtalking about for 3 or 4 years when he was arguing to his brothers that wholesaleshirts should be discontinued.He surely had some reason for his position and he.surely presented that reason.He did not advocate the discontinuance on the groundthat Savoy made too much money on wholesale shirts or that he was emotionallyor physically allergic to shirts that were processed at a wholesale price as distin-guished from shirts processed at a retail price.He no doubt spoke as a businessmanand asthe financial expert in the family.He either said that we are losing moneyon wholesale shirts or that we are not making money on wholesale shirts or that weare not making enough money on wholesale shirts. It is hard to believe that hedid not have facts and figures to cite in support of his position. If, on the firstoccasion,Stephen could not or did not document his position, be had 3 or 4 yearswhen, as a minority of one, he would logically present a factual financial pictureto support his view and convince his brothers.Mustering the figures, as I haveshown, was well within his competence within a matter of hours.No accountantwas necessary for this arithmetical exercise.While it cannot be determined from the record exactly what financial picture,ofwholesale shirts Stephen had presented to his brothers in advocating discontinu-ance over the years, I am convinced that he did present such a dollar and cents pic-ture.I also believe that it is reasonable to conclude that in view of Stephen'sexperience and ability as boththe financeman,the businessman, and operating-official ina 3 to4-year period, he, in substance, presentedas goodan income and 324DECISIONS OF NATIONAL LABOR RELATIONS BOARD,cost compilation and analysis, orally or on paper, as was presented on February 17.But why did not Stephen's view as to discontinuance prevail until February 17,1961?This cannot be answered with certainty.Perhaps it was felt that discon-tinuance of wholesale shirts would lose other business that was profitable; 28 orperhaps Stephen's cost picture with regard to eliminating wholesale shirts includedcorresponding cuts in managerial salaries such as those of a brother or brotherswho devoted substantial time to wholesale shirts.What we do know, however, isthat Savoy continued its wholesale shirt business over the years and made no plansfor discontinuing it until, on February 17, 1961, it received the wage demandsof the Union.29Since I believe, as previously stated, that the Vazzanos knew throughout the yearswhere they stood profit-and-loss wise on wholesale shirts as well as on linen supplyand other aspects, it is apparent that they were prepared to operate and did operatewholesale shirts on such a basis. I do not believe that Stephen Vazzano and his.brothers first learned of the wholesale shirt financial picture on February 17.Atthis point, before discussing Colman's report, it is my opinion that if the wholesaleshirt picture was as portrayed by Colman, this picture was known in substance, ifnot in Colman's detailed format, prior to February 17. If the wholesale shirt picturewas actually more favorable than portrayed by Colman, it, too, was known priorto February 17. Finally, if the wholesale shirt picture as a matter of cost accountingwas as portrayed by Colman, it was a picture in which the net income of Savoy andits owners could not be improved by eliminating wholesale shirts and this fact wasknown by the Vazzanos.Before considering the report of Accountant Colman, it may be noted, in con-nection with some of the conclusions set forth above, that when over 20 employeesstruck Savoy on January 30, 1961, and remained on strike until February 20, theimpact was felt particularly with respect to wholesale shirts.For instance, all 14shirt pressers were among the strikers.Although, as previously stated, I am satis-fied that the Vazzanos were aware of Savoy's financial picture with respect to whole-sale shirts, as well as its other operations, no effort was made to close or to taperoff wholesale shirt operations on January 30 and immediately thereafter.This not-withstanding the fact that Stephen Vazzano testified that on January 30 as far asSavoy was concerned the employees who had walked out had quit and were no^longer Savoy's concern.The situation was an obvious one for the discontinuanceof wholesale shirts if Savoy had been and was losing money on the wholesale shirtoperation or if discontinuance would improve the financial situation. Instead,Savoy went to considerable effort to hire 23 new employees, plus rehiring 2 strikers,and was in substantially the same position personnelwise as before the strike.Duringthis period Savoy had taken the position that it had nothing to discuss with theUnion and was apparently unimpressed that the Union was in a position to establishitself as bargaining agent for the employees.But, on the morning of the first State Board hearing, February 15, Savoy decidedto meet with the Union.The Union established its status as bargaining agent atthe meeting and Savoy recognized the Union at that meeting. It was agreed that25 At the time of the hearing Savoy was still doing some wholesale shirts for stores thatalso gave them amounts of flat work and this was the reason given at the hearing for thecontinuance of some wholesale shirt work19The alternative view to my prior discussion of Stephen's advocacy of discontinuanceover the years, is to reject his testimony on this aspect and to conclude that he never madesuch proposalsIn my view this would mean that although Stephen knew the businessstatus of wholesale shirts, it was such that it never prompted any advocacy of discontinu-ance until February 17.AccountantVines, in testifying before the State Board in May 1961, stated:...Stephen Vazzano frequently raised the point that they are losing money in thewholesale shirt department. . . ..At another point, Vines was being asked about hiscost study.He said:This is based upon a study of the wholesale department . . we were concerningourselves with the wholesale department . . .essssssQ.Why only wholesale?A. Because that was the problem child they hadQ How did you know that without making an analysis of the entire shirtdepartment9A That was not a question of my referring to figures, I knew it, we discussed itnumerous timesIt wasn't something that was a method that was just created and'itwent back a number of years. SAVOY LAUNDRY, INC.325a contract would be negotiated and that the strikers would be reinstated and thereplacements terminated.There was no mention of discontinuing any operations.Savoy, during the next few days, in fact agreed to a 7-cent an hour welfare fundcontribution for each employee, including of course those employees workingprimarily on wholesale shirts.Stephen Vazzano, the chief company representative,was aware of the financial picture of Savoy and of that of each of its operations.Savoy had been under no obligation to agree to what was, in effect, a 7-cent increaseand I do not believe that it went along with the proposition without reconciling itwith its own financial status.Other Vazzano brothers in addition to Stephen wereparticipants in the negotiations.The parties, by the late afternoon of February17, were in substantial agreement on all the terms of a contract, with the exceptionof wages.Before the Union presented its wage demands towards the conclusionof the February 17 meeting, the prospects for a contract appeared excellent. Infact, it is difficult not to conclude that if the Union had made no wage demands orpossibly if the demands were of a token nature only, a contract would have beenconcluded, at least if it is assumed that on February 15 to 17 the parties had beennegotiating in good faith.As I have found, the initial wage demands of the Union were not inconsequentialand that evening, February 17, the Vazzanos decided that their wholesale shirtfinancial picture was such that they would discontinue the operation.This decisionentailed the termination of virtually the entire union strength in the plant.Since it is my opinion that Savoy was aware of the financial situation with respectto its wholesale shirt operation prior to February 17 and had continued to operatethis particular activity over the years, the existing financial picture, whatever it was,was not the determining factor in the discontinuance decision of February 17.Thefinancial approach was used, I believe, as the justification for a decision to avoidconsummation of a contract with the Union.The Respondent's desire to avoidhaving the Union in its plant as a representative of the predominantly femaleemployees who had joined the Union was apparently due to the previously expressedbelief that the Teamsters Union was not appropriate for production workers in thelaundry business and to the belief that the Union was going to prove itself to be acostly and troublesome factor in the plant operation. I believe that the Union'swage demands of February 17, on top of the 7-cent payment to the union welfarefund, triggered Savoy's thinking along these lines, assuming that prior to that pointSavoy had negotiated in good faith.(1)Fixed costs and overhead and continuing costsIfwe now approach the situation from a different aspect we consider Savoy'scontention that it was losing money in its wholesale shirt operations.The strongestposition of Respondent on this score is Accountant Colman's report of November1961, postdating the February 17, 1961, decision of Savoy by about 8 months.Atthis point, we will assume,arguendo,the accuracy and reliability of the report andwill confine ourselves to considering what conclusions may be validly drawn fromthe report.In this connection, it is my opinion, that our primary concern is not whether ornot as a matter of cost accounting Savoy was losing money on its wholesale shirts.What is pertinent is whether the elimination of wholesale shirt operations increasedthe net income of Savoy, i.e., the family owners of Savoy, or decreased the netincome and whether Savoy may reasonably be assumed to have been aware of suchimportant ultimate results. If a business eliminates a certain operation or depart-ment it does not improve its financial position unless it eliminates as many of thedepartment's cost and overhead factors as possible. If the elimination of a depart-ment makes possible the sale of the eliminated premises or the cessation of rentalpayments on the previously occupied premises there is a saving.This is true ifexisting profitable operations are expanded or new profitable operations take theplace of the eliminated operation.This is also true if the salaries of the depart-ment manager as well as employees are eliminated. But where various items ofoverhead and costs are not eliminated by the discontinuance of an operation, theremaining operations must bear these burdens in addition to their own originalproportion of overhead and costs and net income may not improve or maydeteriorate.Exhibit B of Colman's report lists production costs of the wholesale shirt opera-tion.One of the items is machinery depreciation, $6.305.89.The machinery con-sisted of the following: four pressing units, 90 percent of whose depreciation or$3,240was allocated by Colman to wholesale shirts.At the time of the StateBoard hearing in May 1961 Savoy still had these four units and there is no evidencein the instant bearing that this situation had changedSavoy in fact is still usingsuch units or some of them for its present wholesale shirt business, previously 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDdescribed, and for household laundry such as retail shirts and for uniform shirts inits linen service.Whether fully utilized or not, this machinery's entire yearly depre-ciation in the amount of $3,600 is now, or should be, under Colman's approach, allo-cated to Savoy's remaining operations.Colman's report allocates 34.8 percent ofother plant machinery's depreciation, or$3,065.89,to the wholesale shirt division.With the elimination of the latter, the entire depreciation for this nonshirt machinery,or $8,810.03, is now borne by the remaining operations.30A listed production cost for wholesale shirts under the heading of productive laboris "supervision (50% of one man) $7,000."This, of course, is a reference to oneof the Vazzano brothers (or 25 percent of each of two brothers) who received a salaryof $14,000 each.There is no evidence that any of the owners received a cut of$7,000 in salary with the expiration of wholesale shirts so this cost is borne by theremaining operations of Savoy.Another productive labor cost assigned to wholesaleshirts is "2 employees-washing, $7,228."None of the employees employed inwashing at Savoy were terminated when the wholesale shirt operations were dis-continued and as far as appears they continued to be employed in washroom work.Their salary therefore is to be allocated to the remaining Savoy operations in theperiod after the wholesale shirt termination.An item listed by Colman under production costs of the wholesale shirt operationwas entitled, "Collection, Delivery & Sales Promotion Expense."Under this appearstruck expense, including depreciation allocated to wholesale shirts in an amount of34 8 percent, based on sales volume. Since,the depreciation figure is $3,107.29, thewholesale shirts bear about $1,081.At the time of the May 1961 State Boardhearing Rudolph Vazzano testified that Savoy still owned the wholesale shirt truckalthough it was not being used.Therefore, the truck depreciation item had not beeneliminated by May 1961 as a result of the wholesale shirt discontinuance.A furtheritem under the above cost heading is "Salaries-officer (10% of one man), $1,400"This reference is to one of the Vazzano brothers, each of whom received a salaryof $14,000.With the elimination of wholesale shirts, it is doubtful, and there isno contention or evidence to show, that one of the Vazzano's took a $1,400 cut insalary.Under "Overhead & Administrative Expenses" Colman lists rent of $10,000, with35 9 percent, $3,590, allocated to wholesale shirts.With the elimination of whole-sale shirts the full $10,000 rental expense was borne by the remaining operations 31Also listed under the above heading as wholesale shirt overhead and expense is,"Salaries-officer (50% of one employee) $1,560." Since this employee is BeatriceVazzano, a sister of the owners, it is unlikely, and there is no evidence to show,that $1,560 was saved by discontinuing wholesale shirts.The employee's entiresalary of $3,120 remained as overhead upon the remaining business.Another itemallocated to wholesale shirts under "Administrative and Maintenance Salaries" is$13,441 50, being 34 8 percent (based on sales volume) of such salaries not other-wise applied.These salaries are those of the Vazzano brothers, plus a $5,025salary of employee Paremba who is the principal employee in Savoy's laundrywashroom.The $13,441.50 of overhead continued after the discontinuance ofwholesale shirts.It appears that a total of approximately $41,605 in production costs and overheadthat Colman had charged to wholesale shirts continued as costs and overhead afterthe discontinuance of wholesale shirts and thus is borne by the remainder of Savoy'soperations.Taking the figures used by Colman, we find on Exhibit A of his reportthe figure of $218,457 as gross income for all Savoy operations excluding wholesaleshirts.The total production costs and overhead of all operations excluding whole-sale shirts is given as $203,109.All nonwholesale shirt operations are therefore30At the May 15, 1961, State Board hearing, Vines was asked the following questionsby the chairman of the State Board*Q Now, since the abandonment of the shirt operations has the company's businessin other respects increased materially'1A No, it has notQ It has remained about static1A That's right8'At the May 1961 State Board hearing Rudolph Vazzano was askedQ Has there been any attempt to rent or sublease any of the areas not inpresent use)A. No, sir.QWould it he feasible'A. You couldn't rent it SAVOY LAUNDRY, INC.327shown by Colman as producing net income of $15,347.However, if we add toColman's production costs and overhead for all operations except wholesale shirtsthe additional figure of $41,605 (original wholesale shirt costs and overhead thatcontinued after wholesale shirts were discontinued) we have this picture:Total production costs and overhead (all operations except wholesaleshirts and not including costs and overhead allocated to wholesaleshirts)--------------------------------------------------- $203,109Production costs and overhead originally allocated to wholesale shirtsbut which continued as costs and overhead for Savoy's remainingoperations after wholesale shirt operation was discontinued------41, 605Totalproduction costs and overhead of Savoy after elimina-tion of wholesale shirts------------------------------244, 714Gross income of Savoy from operations other than wholesale shirts-- 218, 457Net loss of Savoy resulting from discontinuance of wholesaleshirt operations-------------------------------------26, 257Having assumed,arguendo,that Colman's report showing income from and costsof wholesale shirts was accurate as to figures used and methods of allocation, wehave nevertheless seen that because of fixed costs and overhead the elimination ofwholesale shirts did not improve but worsened Savoy's financial status.There is,moreover, no evidence in the record that Savoy's net income improved as a result ofthe elimination of wholesale shirts.We will now examine Colman's report from a different aspect.The accountant,who did not audit the figures he used, relied upon Savoy's 1960 Federal income taxreturn (which had not been prepared by Colman) and information from theVazzanos.His report used certain figures and various methods of apportionmentthat merit attention.I do not propose to set forth every item that aroused somequestion in my mind and where the explanation in conjunction with the record as awhole was reasonably plausible I have not adverted to it.(2)Accuracy and reliability aspects of Respondent's financial reportIn arriving at the important item of gross income from wholesale shirts, Colmanused 6 selected weeks.32He averaged the 6 weeks to obtain a weekly average ofshirts processed, and then projected the average for a yearly total.There is noproof that the selected weeks were representative or otherwise.The only explana-tion offered for the selection is that in September 1961 when the Board agent wasinvestigating the charge he apparently asked Stephen Vazzano for shirt price figuresfor the last 2 weeks in each quarter going back as far as Savoy's records wouldshow. Savoy said its record did not go beyond June 1960 and it furnished informa-tion for the periods above described.During the investigatory stage of a case aspot check as aforedescribed would be almost routine and would be used withrespect to a wide variety of industries or businessItwould be unrelated to anyexpert knowledge regarding the laundry businessIn any event, Colman's report was an undertaking by Savoy to prove that it waslosingmoney on wholesale shirts and to support its defense to the charge and thecomplaint.As a part of that report it was incumbent upon Savoy and its account-ant to establish what they undertook by convincing evidence 33Under the methodadopted, an accurate picture of gross income from wholesale shirts required a totalof all wholesale shirts for the year either by a projection of representative weekly ormonthly figures or by adding the figures for every week or month for which recordsexisted.I cannot determine from what is before me whether or not the weeks usedby Colman were representative weeks.34,One of the items included by Colman under productive labor charged to wholesaleshirtswas "2 employees-washing, $7,228." Prior to the discontinuance of whole-32The weeks ending June 24 and 30 ; September 29 and October 6 ; December 24 and 29,all 196033 Questions asked or information requested by the Board agent during the investigatorystage were not determinative if indeed they were even relevant to Colman's obligationIf the Board agent had asked only for the six highest shirt production weeks, it is un-likely that Colman would have or would have been obliged to annualise on such a basis84Rudolph Vazzano testified that the peak season for shirts is January, February, and'March, slowing down about May and June, very slow in the summer, and gradually pick-ing up in September onward. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDsale shirts there were four and one-half men working in the washroom.35Colmancharged 34.8 percent of John Paremba's salary to wholesale shirts under anotherheading, "Administrative & Maintenance Salaries."This left three and one-half menin the washroom.Under "productive labor," two of these men were charged towholesale shirts.Colman did this because this was what Stephen Vazzano told himwas the appropriate allocation.The decision may have been correct but it raisessome question.The washing machines were loaded according to weight althoughshirts were apparently not mixed with flatwork. In some respects shirts required morewashroom handling. But Rudolph Vazzano testized before the State Board that anaverage of 32,000 pounds of all items went through the washroom per week, ofwhich about 7,000 pounds were shirts.36 Shirts weighed half a pound.A piece offlatwork, e.g., a sheet, weighed 1 pound. If we use the average weekly number ofwholesale shirts (13,440) that Colman used in computing wholesale shirt income,the average weekly weight of wholesale shirts was 6,720 pounds out of 32,000 pounds.Thus, while wholesale shirts constituted less than 22 percent of the weight of itemswashed, the pay of two out of three and one-half men handling the wash was allo-cated to wholesale shirts.Machinery depreciation is included among the items constituting wholesale shirtproduction costs.Colman charged 90 percent of the four shirt presses' depreciation,or $3,242, to wholesale shirts.The failure to allocate 100 percent of this item wasattributable to the fact that the shirt presses were also used for retail household shirtsand for linen supply uniform shirts.However, with respect to other machinery thatincluded flat ironers and pressesnotused for shirts, Colman charged wholesale shirtswith 34 8 percent of the depreciation or $3,065.Another approach to the accuracy and reliability of Colman's report is to use hisbasic figures and allocations but to apply them to the Savoy operations other thanwholesale shirts.Colman did not make a cost study of any operation other thanwholesale shirts.He had a gross income figure of Savoy from the income-tax return.He then computed income and cost of wholesale shirts and by subtracting the whole-sale shirt figures from Savoy's overall income and costs he showed a gross incomeand cost figure for the operations other than wholesale shirts.Savoy's 1960 income-tax return, used by Colman, shows gross income of $335,243.It also showed:Cost of OperationsPayroll ------------------------------------------------- $136,819Supplies-Laundry--------------------------------------20,835Supplies-Linen-----------------------------------------24,555Dry Cleaning-------------------------------------------6,964Total cost of opers------------------------------------ 189,175Since Colman's report allocates $60,675 of productive labor payroll to the whole-sale shirt operation, the linen payroll is properly charged with the balance of the$136,819 payroll or$76,141.37Colman allocates a total of $11,545 to wholesaleshirts under laundry and packaging supplies.Since total laundry supplies were$20,835, the balance of laundry supplies or $9,290 is properly charged to linen.The entire cost of linen supplies,$24,555,ischargeable to linen. I do not under-stand the dry cleaning figure of $6,964 since the record in the instant case and inthe State Board shows consistent testimony by Savoy representatives that Savoy didnot do dry cleaning.Avon Cleaners, owned by the Vazzanos, was engaged in drycleaning.Whatever the explanation, it is clear that$6,964was shown as one ofSavoy's operating costs in its income-tax return.This dry cleaning cost is not awholesale shirt cost and has not been so used by Colman; it is therefore chargeableto the other operations of Savoy, referred to herein as linen.Colman charged all but 10 percent of depreciation on four shirt pressing units towholesale shirts.Therefore$360is chargeable to linen.On the other machineryColman charged 34 8 percent to wholesale shirts.Therefore, the balance of the35 John Paremba, who put the washing formula in the machines set the timing of thewashing machines, etc ; the common labor in the washroom were Rainoli (or Rinauldi)Zihall; Al Paremba; and Giardini (who spent half his time on nonwashroom duties)36 Shirts would of course include retail, wholesale, and linen service shirts37Rather than continue to use the term "operations other than wholesale shirts," I shallhere, and from this point on, use the term "linen" or "linen operations" as indicating allSavoy's operations (linen supply and household laundry) except wholesale shirts SAVOY LAUNDRY, INC.329depreciation on other machinery, or$5,700,is chargeable to linen.Colman used thesame percentage allocationregarding machinery repairs and machineryinsurance.The balance chargeable to linen on these two items is approximately$2,850and$450,respectively.Under productioncosts and alsounder overhead, Colmancharged a total of $4,238 in taxes to wholesale shirts, which was approximately 40percent of total taxes of $11,134 listed as deductions on Savoy's income-tax return.The balance chargeable to linen would be$6,896.Under production costs Colman charged $22,285 to "Collection, Delivery andSales Promotion."The last-mentioned schedule consisted of an item "Drivers .. .$10,125."The record shows six drivers, in Savoy's employ, including a driver-supervisor, none of whom were discharged on February 23 or 24, 1961. The itemof $10,125 for drivers, charged to wholesale shirts, apparently represents the amountpaid to oneor one andone-half or two drivers on wholesale shirts. Since Savoy'sincome-tax return apparently included drivers under costs of operations, payroll, Iwill not in the present connection charge any drivers to linen. But, on truck expense($19,646), since Colman charged 34.8 percent to wholesale shirts ($6,836), thesum of approximately$12,000ischargeable to linen.Under the same headingappears "Advertising," of which 34.8 percent is charged to wholesale shirts or $548.The balance of$1,000is chargeableto linen.The next item under the heading,"Salaries-Officer (10 percent of one man), $1,400," applied to wholesale shirts,is such that under this heading I will not apply a comparable item to linen. It willbe covered under another heading.Under the same caption of "Collection, Delivery andSalesPromotion," charged towholesale shirts are: "Claims-Allowances (50 percent attributable to shirt divi-sion),$1,585";thiswould mean $1,585 is also chargeable to linen; "Sales Promo-tional (10 percent attributable to shirt division), $737"; this would mean$6,600chargeable to linen; "Commissions, $616, representing 34.8 allocated to shirts"; thiswould mean approximately$1,200chargeableto linen.As overhead, Colman allocates $6,797, 35.9 percent of total rent, including heat,utilities, and maintenance, to wholesale shirts.The balance,$12,200may be chargedto linenInsurance, other than on machinery and trucks, is allocated to wholesaleshirts on a 34 8 percent basis or $1,531, which would mean$2,900chargeable tolinen.Stationery, printing, and officeexpense, ona basis of 50 percent of total, ischarged to wholesale shirts in an amount of $672 which would mean $672, charge-able to linen."Salaries,Administrative andMaintenance," are apportioned towholesale shirts on a 34.8 basis or $13,441.The total of administrative and main-tenance salarieswas $61,000, $56,000 of which was the salaries of the owners andthe balancewas a maintenancesalary.Colman deducted from the $61,000 theamount of $22,400 since he had applied this amount under other headings such asproductive labor supervision, collection, delivery, and sales promotion, and $14,000for one man'snonshirt duties.He then applied 34.8 percent of unapplied ad-ministrativeand maintenance salaries towholesale shirts.Since, up to this point,I have not applied any administrativeand maintenancesalaries to linen, it appearsproper to take the total of administrativeand maintenancesalaries, $61,000, deducttherefrom $21,481 ($7,000; $1,400; $13,441), charged to wholesale shirts, by Col-man and charged the balance or$39,159tolinen(all other operations of Savoy.) 38Also under "Overhead," Colman charges to wholesale shirts, legal and auditing,$528, and telephone, $783, both charges being allocated to wholesale shirts on a34.8 percent basis.This would mean approximately$1,500and$2,200,respectively,chargeable to linen.Colman charges $398 to wholesale shirts under "Interest."Since total deduction for intereston the incometax return is $1,146, the balance of$748is chargeableto linen.We have, in the foregoing paragraphs, endeavoredto use,for all Savoy operations,exclusive of wholesale shirts, thesame areasof costs, overhead, and theory ofallocation as were used by Colman with respect to wholesale shirts.The result,when the aforedescribedcosts andoverhead are totaled, is a figure of approximately$215,070 (Colman's figure is $203,109) allocatedto linenand other services ex-cluding wholesale shirts.The income, costs, and net income attributedto linenand other services in Colman's report were the balances derived by substracting,from Savoy's gross incomeand total production costs and overhead, as shown onhis income tax return, the wholesale shirt income and wholesale shirt productioncost and overhead as computed by Colman.38The item of "payroll" on Savoy's tax return did not include administrative salariessince the latter item of $56,000 was listed under "Deductions " :330DECISIONSOF NATIONALLABOR RELATIONS BOARDExhibit A of Respondent'sExhibit No. 7 (Colman's report)show the following: 39Savoy'sincome taxreturnWholesaleshirtsLinen andother opera-tionsGross income$335,243$116, 786$218,457Total production costs and overhead--------- ----------334,574131, 465203,109Net incomebeforeFederal income tax------------669(14,679)15,348If the amount or $215,070, instead of $203,109,isused for costs and overhead,,for linen,and other operations,the financial picture, using Colman's other figures, is.as follows:WholesaleshirtsLinen andotherGross income--------------------------------------$335,243($335,243)$116, 786$218,457Costs and overhead---------------------------------334,574(346 535)131,465215, 070Net income on tax return---------------------669(*11,292)(14, 679)3,387*Net loss.The above net loss on Savoy's total operations is not compatible with the Federalincome-tax return and is therefore incorrect.Since the only figures that are not open-toquestion in the instant proceeding are the income-tax return amounts, it wouldappear that the inaccuracy rests wih some of the other figures shown.The grossincome shown for linen in Colman's report is wholly dependent upon the correctness-of the wholesale shirt gross income shown.The net income shown for linen dependson the correctness of the gross income for linen.The cost figure used by Colmanfor linen($203,109)is dependent upon the correctness of his wholesale shirt cost.The cost figure for linen of $215,070, above,undertakes to be consistent with thesource figures and methods used by Colman in arriving at his wholesale shirt cost.The importance of the accuracy of the figures for wholesale shirts is of course obvious.I have previously pointed out areas in Colman's report that aroused doubts anduncertainty.Some change in even one of these areas might or might not reveal amore accurate picture.For instance,if a total of demonstrably representative weeksshowed an average of 14,947 wholesale shirts instead of 13,440 and an average priceof 17 cents instead of 16.7, the gross income of wholesale shirts would be $132,134instead of $116,786.This would result in the following picture:WholesaleshirtsLinen andotherGross income-------------------------------------------$335,243$132, 134$203,109Costs and overhead-------------------------------------334, 574131,465203,109Net income---------------------------------------669669The foregoing,of course, is not advanced as the correct status of Savoy's operationsbut it illustrates that with such changes as those shown or changes in other wholesaleshirt figures in various combinations or in linen figures, a cost picture in harmony withthe income tax net income can result.Considerations of the foregoing type would notmerit attention if the record established convincingly the accuracy of the financialpicture presented by Colman. I claim not expertise in this area or that I knowthe financial picture of Savoy, particularly with respect to income and costs of itswholesale shirts and other operations.But, because I find myself unconvinced that areliable picture of Savoy's wholesale shirt operation has been presented by Respond-ent, I am unable to determine the true state of those operations or to conclude thatthe closedown of wholesale shirts was economically motivated. I find,therefore, that311 have omitted reproducing the odd cents SAVOY LAUNDRY, INC.331Respondent has not established the economic defense advanced as justification forthe discontinuance of the wholesale shirt operation.40The evidence in the record,including the timing of the shutdown,persuade me thatthe wholesale shirt shutdown was a maneuver to defeat the Union.Respondent'soriginal attitude toward the Union on January 30, 1961, was that Respondent desiredto have no dealings with that organization.When the Union did not "go away"and when Respondent was faced with a State Board hearing, recognition and negotia-tions took place.However, when confrontedwiththe union wage demands Respond-ent apparently once again concluded that the Union was one with whom,itwouldnot do business.41The solution used was the shutdown which, I find, constituted aviolation of Section 8(a)(1), (3), and (5) of the Act42The discharge of theemployees named in the complaint was an inherent part of the illegally motivatedshutdown of the wholesale shirt operations;by eliminating the union nucleus Respond-ent not only frustrated the possible consummation of a contract covering suchemployees but dealt a lethal blow at the effective strength of the Union in the plant.The complaint alleges and the record shows that, on February 24, 1961, and atvarious dates thereafter Respondent unilaterally changed the wage rates of variousemployees without notice to the Union43 It is my opinion that, since the Union wasand continued to be the statutory bargaining agent, it was entitled to be advised byRespondent of proposed changes in wage rates of employees who were within thebargaining unit.The Union was also entitled to be told, on February 18, 1961, andthereafter, that Respondent while ceasing the great bulk of its wholesale shirt work,would continue to perform such work for certain customers.The Union's failureto accept the substantial closing of wholesale shirt operations as a bona fide economicmove (as shown by the filing of a new charge) and the failure of Respondent to makefull disclosure that it would still perform some wholesale shirt work, plus the find-ings herein regarding the wholesale shirt closing, negate attaching determinativesignificance to Cleary's remarks on February 18 that (in effect), if the wholesaleshirt employees were being discharged he was not interested in negotiating a contractfor the employees still retained by Savoy.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I will recom-mend that it cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Respondent has continued to operate as a functioning business, including the per-formance of wholesale shirt work. It still retains its plant and equipment and theonly significant difference in operations is as to the amount of wholesale shirt worksolicited and performed.While the amount of Savoy's wholesale shirt work, which isa customer-service, may not be wholly within Respondent's sole control (as contrastedwith an employer who, instead of repairing its own trucks, has adopted the practiceof having such work performed by an outside garage), I am not persuaded that the401naddition to the various factors previously discussed there are others that may bementioned in passingSavoy still continued to perform some wholesale shirt work afterthe purported discontinuance.The reason advanced for this is the assertion that otherwork, such as fiatwork, was thereby obtained or retained by a sort of tie-in with whole-sale shirtsIt is not clear why, in some degree, the same situation might not prevailin other instancesFinally, no evidence has been presented to show that as a result ofthe substantial elimination of wholesale shirt operations, the financial condition of Savoyhas thereby been Improved.For reasons previously discussed, it would appear that theopposite is true41As one of the Savoy owners said to an employee when she and others were being laidoff on February 24, 1961, ". . . you all just had the wrong union, that union is . . . notfor laundry "42Respondent, of course, was under no obligation to agree to the Union's wage demandsbut it was under an obligation not to undermine the Union while professing it willingnessto bargain further93General Counsel's Exhibit No 15 establishes that 13 employees received wage In-creases at various specified dates commencingFebruary 24, 1961. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDvolume of business or available jobs is entirely beyond Respondent's control.Ac-cordingly, it is recommended that Respondent make reasonable and businesslikeefforts to restore its wholesale shirt operations to substantially the same scope andvolume as prevailed prior to February 23, 1961.With due regard to the experience and qualifications of the employees named in thecomplaint who have not been offered reinstatement, it is recommended that Respond-ent offer these employees reinstatement to their former or substantially equivalentjobs, as available, without prejudice to any rights or privileges previously enjoyed.In the event that there are not sufficient job openings for the said employees, it isrecommended that Respondent create a preferential hiring list, notify the Unionand the employees of such list, and offer to said employees on the list reinstatementto their former or substantially equivalent jobs, as such are available, without preju-dice to their rights and privileges previously enjoyed.With respect to those employees named in the complaint to whom Respondenthas offered or does offer reinstatement to their former or substantially equivalentjobs, it is recommended that Respondent make them whole for any loss of paysuffered by reason of the discrimination against them.The employees' net earningsduring the period from the date of their discharge to the date of the offer of rein-statement shall be deducted from gross backpay in -a manner consistent with Boardpolicy44As to those employees named in the complaint for whom, during the 12-monthperiod commencing from the date of this report, no job openings are available inRespondent's employ that are the same or substantially equivalent to their formerjobs, with due regard for reasonable standards of qualification, and who have there-fore not been offered reinstatement, it is recommended that they be made whole forany loss of pay suffered by reason of the discrimination against them by paying toeach of them a sum of money equal .to the amount she would normally have earnedas wages from the date of the original discharge on February 23 or 24, 1961, untilsuch time as each secures, or did secure, substantially equivalent employment withother employers 45In the event that the Board adopts the foregoing recommendations or in the eventthat Respondent undertakes compliance with these recommendations initially, it isrecommended that the Board expressly reserve right to modify the backpay and rem-statement provisions if made necessary by a change of conditions in the future, andtomake such supplements thereto as may hereafter become necessary in order todefine or clarify their application to a specific set of circumstances not now apparent.Since the Union represented and represents a majority of the employees in anappropriate unit that was not confined to employees who were terminated in Febru-ary 1961 and since any effect that the terminations may have had upon the Union'sstrength was due to the illegal conduct of Respondent, it is recommended that Re-spondent bargain with the Union upon request 46[Recommendations omitted from publication.]49F.W. Woolworth Company,90 NLRP. 289'sBonnie Lass Knitting Mills,Inc,126 NLRB 1396;The R C Mahon Company,118NLRB 1537,Steward Hog Rinq Company, Inc,131 NLRB 310; St.Cloud Foundry &Machine Company, Inc,130 NLRB 911.46Frank Bros Company v N L R B ,321 U S 702;N L R B. v. PhilamonLaboratories,Inc,298 F. 2d 176 (C.A. 2).Westinghouse Electric Corporation (Naval Reactors Facility) IandEastern IdahoMetalTrades Council,AFL-CIO, Peti-tioner.Cases Nos. 19-RC-2956 and 19-RC-2957.May 24, 1962DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Orville W. Turnbaugh, hear-1 The name of the Employer appears as amended at the hearing137 NLRB No 30.